Title: From Thomas Jefferson to John Jay, 5 September 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Sep. 5. 1788.
          
          I wrote you on the 3d. instant, and have this day received Mr. Remsen’s favor of July 25. written during your absence at Poughkeepsie, and inclosing the ratification of the loan of a million of florins for which Mr. Adams had executed bonds at Amsterdam in March last. The expediency of that loan resulting from an estimate made by Mr. Adams and myself, and that estimate having been laid before Congress, their ratification of the loan induces a presumption that they will appropriate the money to the objects of the estimate. I am in hopes therefore that orders are given by the Treasury board to the Commissioners of the loans at Amsterdam to apply these monies accordingly, and especially to furnish, as soon as they shall have it, what may be necessary for the redemption of our captives at Algiers, which is a pressing call. I am not without anxiety however on this subject, because in a letter of July 22d. received this day from the Treasury board they say nothing on that subject, nor on the arrearages of the foreign officers. They inclose me the order of Congress of the 18th. of July for sending to the Treasury board the books and papers of the Office of foreign accounts. I shall accordingly put them into the hands of a person who goes from Paris tomorrow morning by the way of Havre to America, and shall endeavor to prevail on him to attend them from the place of his landing to New York, that the board may receive them from the hand which receives them from me.
          The reestablishment of the parliaments, and revocation of every thing which was done on the 8th. of May is expected to take place in three or four days.
          I have the honour to be with sentiments of the most perfect esteem & respect Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        